UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2198


SUSAN MATOUSEK,

                    Plaintiff - Appellant,

             v.

TOWNE BANK NC/VA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00501-RAJ-LRL)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Susan Neal Matousek, Appellant Pro Se. David Edward Constine, III, TROUTMAN
SANDERS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Susan Neal Matousek appeals the district court’s order dismissing without

prejudice her complaint under 28 U.S.C. § 1915(e)(2)(B) (2012) as frivolous and for

failure to state a claim. * On appeal, we confine our review to the issues raised in the

Appellant’s briefs. See 4th Cir. R. 34(b). Because Matousek’s informal briefs do not

challenge the bases for the district court’s disposition, Matousek has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We deny the request for appointment of counsel presented in Matousek’s

second supplemental informal brief, deny her petition for initial hearing en banc, and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




      *
        We have jurisdiction over the appeal because Matousek cannot cure by mere
amendment all of the defects identified by the district court. See Goode v. Cent. Va.
Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015).


                                            2